Case: 15-20002      Document: 00513388497         Page: 1    Date Filed: 02/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20002
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 19, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

OCTAVIUS PAUL SMITH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-88-3


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
      The attorney appointed to represent Octavius Paul Smith on appeal has
filed a motion to withdraw and a brief that relies on Anders v. California, 386
U.S. 738 (1967). Smith has not filed a response.
      The “fugitive disentitlement doctrine” is an equitable doctrine that “limits
a criminal defendant’s access to the judicial system whose authority he
evades.” Bagwell v. Dretke, 376 F.3d 408, 410-13 (5th Cir. 2004) (internal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20002    Document: 00513388497     Page: 2   Date Filed: 02/19/2016


                                 No. 15-20002

citation omitted). Smith failed to report to begin serving his sentence on
January 2, 2015, and has not returned to custody since he became a fugitive.
It is unlikely that Smith will return, under his own volition or otherwise, in
the foreseeable future. Under the circumstances, dismissal of Smith’s appeal
is appropriate. Dismissal of the appeal is further supported by enforceability
concerns, serves an important deterrent function, and “advances an interest in
efficient, dignified appellate practice.” Ortega-Rodriguez v. United States, 507
U.S. 234, 240-42 (1993); Bagwell, 376 F.3d at 410-13.
      Accordingly, the appeal is DISMISSED. Counsel’s motion to withdraw
is DENIED as moot.




                                       2